 ELECTRICAL WORKERS, LOCAL 453International Brotherhood of ElectricalWorkers,AFL-CIO, Local453 (Delp Refrigeration)andCongressofIndependentUnions.Case17-CC-303MARCH 18, 1968DECISION AND ORDERBY CHAIRMAN MCCULLOCH AND MEMBERS FANNINGAND BROWNOn December 27, 1967, Trial Examiner Lau-rence A. Knapp issued his Decision in the above-entitled proceeding, finding that Respondent hadengaged in certain unfair labor practices within themeaning of the National Labor Relations Act, asamended, and recommending that it cease and de-sist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Deci-sion. Thereafter, Respondent filed exceptions to theTrial Examiner's Decision and a supporting brief.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrial Examiner's Decision, the exceptions and brief,and the entire record in the case, and herebyadopts the findings,' conclusions,2 and recommen-dations3 of the Trial Examiner with the followingmodification:ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board adopts as its Order the Recom-mended Order of the Trial Examiner as modifiedherein; and hereby orders that Respondent, Inter-nationalBrotherhoodofElectricalWorkers,AFL-CIO, Local 453, Rolla, Missouri, its officers,agents, and representatives, shall-take the action setforth in the Trial Examiner's Recommended Order,as modified below:1.Delete the name Delp Refrigeration the firsttime it appears in paragraph 1(a) of the Recom-mended Order.2.Delete the name Delp Refrigeration the firsttime it appears in the first indented paragraph ofthe notice.415'The Trial Examiner's findings and conclusions are based,in part, uponcredibility determinations,to which the Respondent has excepted Respon-dent also contends that the Trial Examiner was biased and prejudicedAfter careful review of the record, we conclude that the Trial Examiner'scredibility findings are not contrary to the clear preponderance of all rele-vant evidence Accordingly,we find no basis for upsetting those findings.The charge of bias and prejudiceis also lackingin meritStandard Dry WallProducts, Inc,91 NLRB 544, enfd 188 F 2d 362 (C A 3)'We hereby correct the Trial Examiner's inadvertent statement thatparagraph 6(c) of the complaint was dismissed at the hearing since,in fact,the dismissal involved paragraph 6(b)' In the absence of exceptions thereto,we do not pass upon the Trial Ex-aminer's failure to consider whether Respondent's picketing was also viola-tive ofSection 8(b)(4)(u)(B)Member Fanning dissents from that portion of the Decision herein whichfinds that Respondent'spicketing violated Section 8(b)(4)(i)(B) of theAct He concurs with his colleagues, however, in holding that the threats ofpicketing made to secondary persons violated Section 8(b)(4)(u)(B)In-ternationalBrotherhood of Electrical Workers, Local Union No I1 (GeneralTelephone Company of California),151 NLRB 1490 (MemberFanning'sseparate views at fn4), International Brotherhood of Electrical Workers,Local Union No 11 (L G Electric Contractors, Inc ),154 NLRB 766(Member Fanning's separate opinion at 769)TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASELAURENCE A. KNAPP, Trial Examiner: I heard thiscase in Rolla, Missouri, on September 21-22, 1967,followingprehearing procedures in compliancewith the National Labor Relations Act, as amended(herein called the Act.)' Following the hearing,briefs were filed by counsel for the General Coun-sel and for Respondent Union.Upon the entire record in the case,' including myobservation upon the demeanor of the witnesses, Imake the following:FINDINGS OF FACT1.JURISDICTION; THE LABOR ORGANIZATIONINVOLVEDDelp Refrigeration (herein called Delp), locatedatRolla,Missouri, is a sole proprietorship ofRobert L. Delp engaged in the construction indus-try, primarily as a heating and air-conditioning con-tractor.Delp's employees are represented by theCongress of Independent Unions (herein sometimescalled the CIU), the Charging Party in this case.Sometime prior to April 3, the authorities at FortLeonard Wood, a Department of the Army installa-tion in Missouri (herein called the Fort), openedbids on a proposed contract for air-conditioningand associated electrical work incident to' theremodeling of buildings 2253 and 2254 at the Fort.'The chargeherein wasfiled on July 3, 1967, the complaintissued onJuly 11, 1967, and Respondent, International Brotherhoodof ElectricalWorkers, AFL-CIO, Local 453 (herein called the Union),answered onJuly 20, 1967 All dates used herein refer to the year 1967 unless otherwiseindicatedThe unopposed and undated motion to correct transcript, submitted bycounsel for Respondentwith his briefunder coveringletter of October 20,1967, is hereby granted There are othertranscripterrors which I do notbother tocorrect since they are evident from the text and not significant170 NLRB No. 60 416DECISIONSOF NATIONALLABOR RELATIONS BOARDDelp was the low bidder. As later seen, the Fortauthorities awarded this contract to Delp on May 5and Delp commenced the work on or shortly, afterJune 1. About mid-April, Delp began work on a dif-ferent project at the Fort, namely, as a subcontrac-tor to Chapman Construction Co. (herein calledChapman), to install certain sheet metal apparatusand electrical equipment required under a generalcontract held by Chapman to remodel and repairbuilding 442.Between January 1, 1967, and the date of thehearing,DelpRefrigeration (hereinafter calledDelp) purchased and received from suppliers hav-in the State of Missouri materials and supplies hav-ing a value in excess of $50,000 which were-manu-factured in and originated from States other thanMissouri. Delp's construction activities are activi-ties "affecting commerce" within the meaning ofSection 2(7) of the Act; and Delp's operations atFort Leonard Wood, under its subcontract withChapman Construction Co., exert a substantial im-pact on the national defense.The Respondent Union is a labor organizationwithin the meaning of all provisions of the Actmaterial to the issues presented herein.H. THE ALLEGED UNFAIR LABOR PRACTICESOn each working day during the period May5-18, and at the direction of union officials, unionpickets 'patrolled outside three of the main en-trances, called gates, to the Fort installation carry-ing picket signs reading as follows:Delp does not employ members of Local 453,IBEW, AFL-CIO. Local Union No. 453, IBEWis not attempting to organize the employees ofDelp and is not requesting recognition by Delp.Local Union 453 IBEW is not attempting to in-duce any individual employed by any person inthe course of his employment not to pick up,deliver, or transport any goods or not to per-form any services. Local Union 453, IBEW isnot attempting to induce any person to ceasedoing business with Delp. Local Union 453IBEW does not have a dispute with any otheror [sic] employer on this job. This notice ad-dressed only to the General Public.3Issued PresentedIn simple language, the complaint, in effect,charges and the General Counsel adduced evidenceseeking factually to establish:1. ' That on April 3, the Union asserted to anappropriate Fort official that it would picketthe- Fort if the Fort authorities awarded to Delpthe general contract for the work on Buildings2253 and 2254;2.That on two occasions in April after Delphad begun work on Building 442 as Chapman'ssubcontractor, the Union notified Chapmanthat it would picket the Fort unless Chapmanreplaced Delp with another subcontractor em-ploying union members;3.That the Union engaged in the May 5-18picketing to cause the Fort authorities not toaward the Buildings 2253 and. 2254 generalcontract to Delp, and to cause Chapman to getrid of Delp as its subcontractor for work onBuilding 442.4If the foregoing propositions are established bythe evidence, then the picketing, designed to get atDelp through pressure applied upon neutral per-sons,would be "secondary" picketing violative ofSection 8(b)(4)(i)(B) of the Act, and any assertedintention by the Union to engage in such picketingwould constitute a threat on its part violative of thecompanion clause (ii) of the statutory provisionsjust referred to.The Union appears not to dissent from thesehypothetical propositions. Its position, rather, isthat their factual premises are lacking, contendingthat (I) the asserted threats were never, made, and(2) the evidence otherwise shows that the picketingwas addressed solely' to' the general public, waswhat it calls informational in character, and hencewas merely "primary" picketing protected by theAct.With the questions before me-essentially factualin character, I turn to a consideration of the cor-responding evidence. In doing so, I will first dealwith the incidents involving the alleged threats inthe order stated above, and then with the questionof the legality of the picketing. As to the allegedthreats,' Imay observe at this point that theevidence is in absolute conflict as to whether theywere made. But if they were, that circumstancewould, of course, go far,to establish the secondaryobjective and, hence, unlawful character of thepicketing, in view of the very reason for the picket-ing as expressed in the threats.-A. The Alleged Unlawful Threats -1.The picketing threat allegedly addressed by' theUnion to,the Fort authorities-Sometime prior to April3,_the authorities at FortLeonard Wood opened bids on a proposed contractfor air-conditioning and associated 'electrical workincident to the remodeling of buildings `2253 and2254 at the Fort. Delp Refrigeration was the low'During thc^pickctmg period some 330 construction workers employedby contractors performing Fort construction work, including employees ofChapman,turned back at the Fort's gates, resulting in corresponding workstoppages on contracts having an aggregate face value in excess of$16 mil-lion-'On motion of the General Counsel at the hearing, the allegations ofparagraph 6(c) of the-complaint,alleging coercion of individual employeesat the picket line, were dismissed ELECTRICALWORKERS,LOCAL 453417bidder. On April 3, Ray Edwards,assistant businessrepresentativeof the Union, called on DanielJakovich, Jr., chief of the central procurement divi-sionand principal contracting officer of the Fort,and objected to an award of the contract to Delpon the ground of Delp's alleged lack of sufficientexperience to perform the electrical work requiredon this job. According to Jakovich, Edwards saidthat the Union would picket at the gates of the Fortif the award were made to Delp. Further, accordingto Jakovich, he told Edwards that he would post-pone an award pending an investigation of Delp'squalifications; he had such a survey made, -in ac-cordance with official procedures, by the SmallBusinessAdministration, which submitted a reportfavorable to Delp; and in the course of the morningon May 5 awarded the contract to Delp; that is,signed it on behalf of the Fort authorities.Edwards denied having made any statementabout picketing in this conversation. According tohim, after he had questioned Delp's qualifications,Jakovich inquired whether there were-other bidderson this work who would submit letters of protestagainstDelp, Edwards replied he thought therewere, and Jakovich agreed to hold up the awardwhile Edwards pursued this possibility. Further, ac-cording to Edwards, he approached certain con-tractors,discovered that one of these had biddirectly on the job, and was told by this one that it`-`probably" would send in a protest letter, althoughhe did not know whether this was ever in factdone! Further, according to Edwards, he later wastold that the contract had been awarded to Delp onMay 8.1On this conflicting evidence, the question beforeme is one of credibility. I credit Jakovich'stestimony and thus find that Edwards made thepicketing statement attributed to him by Jakovich. Imay say that there were aspects of Jakovich'sdemeanor while testifying that raised in my mindsome question whether he might not be harboringsomeresentment toward Edwards and/or theUnion, but my concern on this score did not elevateitself to anything resembling that degree of clearconviction necessary (particularly in the light ofother factorsmentioned below) to adjudge histestimony untrue. On the side of crediting Jakovichis the fact that he is a Federal official and, as such,should not lightly, be thought predisposed to lendhimself to saddliri,g any citizens with violations of aFederal statute on the basis of his own untruetestimony. Finally, I find below that Edwards didmake-similar threats in the Chapman incident, andthe pattern of events surrounding that violation(the similarity of the threats in the two instances,their contemporaneouscharacter, etc.) has somesignificanttendencyto . supportJakovich'stestimony that a like threat was made to him.2.The picketing threats allegedly -addressed by theUnion to ChapmanNorman A. Chapman is described in the recordas the owner of Chapman Construction -Company.Whether this firm is a corporate or individual enter-prise,about March 27 it began work on a directcontract with the Fort for the remodeling of build-ing 442. This project entailed certain sheet metaland electrical work for which at some point Chap-man had obtained a bid from Delp as a potentialsubcontractor. There is no dispute that, followingMarch 27, Chapman and Edwards were together ona number ofoccasionsor that,on someof these oc-casions,thesubjectunder considerationwaswhether the electrical work to be done under Chap-man'scontract- would be performed by Delp (anon-IBEW contractor) or by sone-other contractoremploying IBEW members. The General Counsel'sevidence,presentedmainly through the testimonyof Chapman, is that on two of these occasions Ed-wards threatened that the Union would picket ifChapman gave the electrical work to (or did notget rid of) Delp as his subcontractor. Edwards, aprincipalwitness of Respondent Union, deniedmaking -any such threats to Chapman at any time,and in othersignificantrespects his testimony con-tradicts that of Chapman.Somereview of the con=flicting bodies of testimony is necessary beforeresolving the determinative questions, of credibility.In this paragraph, I will attempt to summarize themainevents as Chapman sought to describe them.7Edwards, whom Chapman had never previouslymet, calledat the Chapman jobsite (building 442)about April 3, asked Chapman who was going to dothe required electrical work, and Chapman, toldhim he had not yet decided on the- subcontractor.About 2 weeks later, that is, about April 19, Ed-wards again appeared at the jobsitewhere Delp hadstarted work. Edwards told Chapman he thoughtChapman had"moreprinciple," that-is,. that hethought Chapman was going to have the electricalwork done by an electrical contracting firm of thearea which employed IBEW members. Chapmantold Edwards he was in error in thinking that Chap-'According to Edwards, he had an additional conversation withJakovich, prompted by the latter, about April 10, about the matter of aprotest and the status of the award Jakovich did not refer to any such talkin his testimony,but in any case what transpired,according to Edwards,throws, in my opinion,no light on the question of whether in the April 3talk Edwards made any statement about picketing."Delp actually began work on the job about June 1, pursuant to a noticeto proceed issued by the Fort authorities on May 31It is true, as counsel for Respondent stresses in his-brief, that Chapmanproved to he a somewhat difficult witness.He was uncertain as to the datesof various meetings and the order of events he sought to describe, he haddifficultyin understanding questions and in expressing himself in plain En-glish, he alluded to but did not clearly depict some developments in thetotal stream of events mentioned in his testimony, and no doubt due tothese factors and the manner in which (not his fault) some of his examina-tion was conducted,.there hovers over his testimony something of an air ofconfusion and disorder But on the decisive questions of fact(such as whatwas said, by wham, and when, about picketing and the reasons therefor)Chapman's testimony is sufficiently clear and, so far as Ican perceive,adequately complete and is as summarizedin. the text350-999 0 - 71 - 28 418DECISIONSOF NATIONALLABOR RELATIONS BOARDman had madesuch anarrangement with Magann,8In the further conversation, Edwards told Chapmanthat the work belonged to the IBEW, -that hewanted Delp off the job, and that if Delp was notreplaced by a firm employing IBEW members theUnion would engage in informational picketing.Chapman and Edwards then discussed ways andmeans to eliminateDelp and avoid the picketing,including a suggestionof Edwards that Chapmanbecome an"IBEW contractor," a possibility whichitwasagreed the two would discuss further on thefollowing Tuesday. Prior to that time, however, andapparently at Edwards' initiative, there was aluncheon meetingat the nearby Ramada Inn at-tended by Chapman, Edwards, and Vaught ofMagann Electric. Chapman's accountof the discus-sion atthismeeting isdistinctly sketchy and conclu-sionary, i.e., that it centered on endeavoring to finda way to get rid of Delpand assignthe electricalwork to Magann Electric or some other IBEW con-tractor,with some considerationbeing given toChapman's idea that he might utilize the fact thatsome of Delp's men had improperlyremoved someused wire from the job as a form of "leverage" todispose of Delp. This meeting ended on the notethat Chapman would remove Delp from the job andput Magann Electric on it. There next occurred ameeting which Chapman understood would bedevoted to the idea of his becoming an IBEW con-tractor, an approachearliersuggested by Edwardsas previously noted. This gathering was attended byChapman, Edwards, an employee of Chapman'snamed Falkenrath, and one Pauley,businessrepresentative of the IBEW local union having ter-ritorial- jurisdictionover Rolla,Missouri,Chap-man's headquarters. At thismeeting,according toChapman, the discussionsoonshifted to Falkenrathbecoming the contractor rather than Chapman,with further explanations by the union representa-tives asto theconditionsFalkenrath would have toobserve as the contractor, such as his inability towork with his tools. As a result of this indicationthat the union representatives did not want him- as acontractor, 'Chapman testified, he "made a standand it was to take Delp" although thereis no indi-cation that he made such a statement at this meet-ing.9 Subsequently, on May 3, Edwards dropped bythe project where he had a brief -conversation withChapman. He told Chapman that he had givenChapman "a chance"; Chapman replied that he didnot know what Edwards was talking about; and Ed-wards said there would be a picket on the job assoon as he could arrange this.As a rebuttalwitness,the General Counsel calledone-Dean Sooter, president of the Rolla local of theCarpenters Union, whose significant testimony willbe summarized in this paragraph. About 2 weeksbefore the picketing began on May 5, Chapmancalled Sooter by telephone.- In the conversation,Chapman told Sooter that an IBEW- business agenthad visited him that day at the building 442 site andhad said that he intended to, have the work on thejob for his members and that Delp had to go or hewas going to "put a picket on." Chapman-,askedSooter if the Carpenters members (whom Chapmanemployed) would cross the picket line, and Sooterreplied he did not know-that this was up to the in-dividual men. Chapman said he was calling Sooterbecause he feared the Carpenters people would bemad at him about any such picketing; that he didnot want a picket and was trying to explain toSooter why it was that some of his employees mightbe out of work; and that he wished to evolve somekind of plan to avoid the picketing but that hecould not "fire" Delp from half the work assignedtoDelp.On May 3 Chapman came to Sooter'shome and told Sooter that an IBEW agent had beento the job that day and had told Chapman he hadgiven him his "last chance" and was going to "put apicket on him."Iwill now summarize the significant portions ofEdwards' testimony. Edwards denied that he at anytime had any discussion with Chapman aboutpicketing. The remainder of his testimony may besummarized as follows in this paragraph. He en-countered Chapman at the jobsite on April 3, askedChapman who was going to do the electrical work,and Chapman said he did not know but if Edwardswould check back in a week or so Chapman wouldlet him know. He returned to thesiteon April 14 atwhich time Chapman told him: that he had not yetawarded the electrical work; that while Delp wasdoing some work on the job he was not going to letDelp do any more because some of Delp's em-ployees had takensome wirecable from the jobsite;and that he had already met with Mr. Maggi(described as the "owner" of Magann Electric) andVaught of that firm,was arrangingfor Magann tocomplete the electrical work, and wanted Edwardsto attenda meetinghe, Chapman, had arranged tohave with Maggi the following Monday. On thatday, April 17, Edwards had lunch with Chapmanand Vaught (the latter substituting for Maggi) atthe Ramada Inn. At this meeting, Chapman andVaught discussed Magann Electric taking over thebalance of the electrical work and related details;Vaught indicated he was receptive to - workingsomethingout along theselines;and Vaught andChapmanarrangedto meet with Mr. Maggi that af-ternoon to the end of making some disposition ofthe sheet metal worksinceMagann performed onlyelectrical work. Following the luncheon, Edwards,8Chapman testified that before Delp started work (and thus, apparently,before this second meeting between Chapman and Edwards), he had had adiscussion with Glen Vaught.superintendent of Magann Electric,concern-ing utilizing the Magann firm to perform the electrical portion of the workDelp had hid on, and a few days later Chapman did obtain such a bid fromMagann'Chapman testified that he decided not to utilize Magann, in part,because Magann's bid related only to the electrical portion of the totalcare of the sheet metal portion of the work- ELECTRICALWORKERS,LOCAL 453419after first dropping Vaught off, drove Chapmanback to the jobsite. In route, Chapman told Ed-wards he had an employee named Falkenrath whowanted to have a contract with the IBEW. Edwardstold Chapman that Rolla was outside the jurisdic-tion of his local (the Respondent) but that he wasmeetingon April 24 with Pauley,businessrepresen-tative of the IBEW Local Union, No. 257, havingterritorial jurisdiction over Rolla, and would bringPauley to meet Chapman on April 24. On April 24,Edwards and -Pauley picked up Chapman and droveto some non-Fort site where Falkenrath was work-ing (as an employee of Chapman)and a conversa-tion then ensued between Pauley and Falkenrath asto the procedures, etc., of Falkenrathsigning a con-tract with Pauley's local. There was- no suggestionin this conversation that Falkenrath should becomean IBEW contractor so as to take Delp's place as asubcontractor to Chapman for the work on building442. On May 3 he visited the Chapman job, not tosee Chapman but merely in line with his regularpractice to observe construction work proceedingthroughout the Fort grounds;that as he was leavingthe building Chapman, who was working near thedoor, asked him, "Do you want to see me?" and hereplied, "No, not necessarily," and except for afurther passing remark left the site without furtherconversationwith Chapman.As further witnesses,Respondent Union called tothe stand Superintendent Vaught of Magann Elec-tric,Pauley,andHarold Johnston,-an IBEWmember and foreman for another electrical con-tractor called Mack Electric. Vaught testified thatprior to the Ramada Inn lunch meeting he had hadthree or four talks with Chapman about Maganndoing the electrical work for Chapman on building442; that at the Ramada Inn meeting Chapman wasvery angry because of the theft of wire from the siteand wanted to get Delp off the job; that at thismeeting Chapman asked him to give Chapman aprice for the balance of the electrical work andfurther asked if Vaught could give a price or knewanything about prices for the heating and sheetmetal work;that he told Chapman he could notdeal with respect to the latter work, which wasdone by another Maggi-owned company called M-G Metals; and that the day after theRamada Innmeeting Chapman came to his office where he gaveChapman a price for the balance of.the electricalwork. Johnston, who was with Edwards on May 3,testified that when he and Edwards were leavingthe building Chapman asked Edwards if he hadanything in particular he wanted to talk to Chap-man about,Edwards replied,"not in particular,"and that after Chapman had ascertained from John-ston that, he was with Edwards, Edwards said, "Wehad just as well go," and Chapman-said, "I guess Iknow what to expect." Johnston further testifiedthat Edwards said nothing about picketing or anyother activity of the Union against Chapman. Pau-ley testified that at a meeting of union businessagents held in Rolla on April 24, he was informedby two business agents other than Edwards that aman -named Falkenrath was employed by a Carpen-ters union contractor and desired to join the IBEWeither as a member or a contractor; and that he be-lieved Edwards said he did not know Falkenrathbut did know the contractor he worked for, andthat Edwards said he would take Pauley to "seehim" that afternoon. Later, Edwards drove him tothe jobsite where they picked up Chapman andthen the three proceeded to the non-Fort site whereFalkenrath was working. There, after some prelimi-nary conversation with Falkenrath concerning thelatter's intention, Edwards dropped off Pauley atthe union hall in Rolla, so that Pauley could obtainsome union contract forms for further discussionswith Falkenrath, which he then had (with Chapmanpossibly still present but Edwards .not). There wassome discussion of Chapman becoming an IBEWcontractor and using Falkenrath as his employee, inwhich Pauley told Chapman that he thought the ideaof Chapman becoming an IBEW contractor was notpossible.While not certain, Pauley "believed" thatEdwardswas present when this matter wasdiscussed.As to Falkenrath, Pauley testified thatmatters ended with Falkenrath stating he wouldhave to think the matter over and that he had neverheard further from Falkenrath. He further testifiedthat nothing was said about Delp nor did Edwardssay anything about picketing.I credit Chapman's testimony and find that whenEdwards met with Chapman at the jobsite for thesecond time, Edwards protested Chapman's use ofDelp to performthe electrical work on building 442and threatened that the Union would picket unlessChapman got rid of Delp, and that on May 3 Ed-wards declared to Chapman the Union's intentionto picket because Chapman had not removed Delpfrom the job. There is no doubt that Chapman gaveconsideration to getting rid of Delp, and to this endmet with Vaught of Magann Electric and Edwardsat the Ramada Inn and(as I have not previouslynoted) had some talk with Mr. Delp regardingpurchasingDelp out of the picture. But thequestion is what motivated Chapman along theselines and, on this question, I prefer Chapman's ver-sion that what propelled him was a picketing threatby Edwards at their second meeting at the jobsiteand not, as Edwards would have it, Chapman'sdetermination to get rid of Delp because of the al-leged theft of wire-on the part of some Delp wor-kers.In this connection,Iattach significant weightto the testimony of the Carpenters union official,Sooter, concerning Chapman's contemporaneousdeclarations to Sooter as to what Edwards had saidon the two other crucial occasions and as to theconcern Chapman manifested to Sooter over thepossibleconsequences of the picketing threatsChapman told Sooter that Edwards had made.Iam also unfavorably impressed by Edwards'denial that he had ever discussed with Chapman the 420DECISIONSOF NATIONALLABOR RELATIONS BOARDidea of Chapman becoming .an IBEW contractor,an idea which, according to Chapman,. Edwards ad-vanced at their secondmeeting asa possible way todispose, of Delp and- which Chapman then un-derstood was- to be the subject of the projectedmeeting with Pauley. Pauley conceded that at .thislatter meeting this matter was briefly discussed, andwhile he was not positive, he "believed" that thisdiscussion took place during the first-phase of thisgathering when Edwards was present. Consideringthis belief to represent his best recollection, and themore likely possibility, I, so find. In the circum-stances, and bearing in mind that the fact that sucha' discussion would not incriminate Edwards unlessthe idea had emanated from him, Edwards' denialthat this idea was ever discussed between him andChapman would seem to warrant an inference thatEdwards thought that if he made any such admis-sion he would be. forced to concede that the ideahad arisen with him anent with Chapman.Further, there is the fact that, as his testimonymakes abundantly, clear, Edwards was keen- to seethat any electrical work at the Fort was performedby members of the Union, an interest which un-doubtedly accounts in part for his periodic job in-spection tours around the Fort grounds and whichcertainly is what motivated him to approach Chap-man on his first two visits at the Chapman jobsite.In these circumstances, and bearing- in, mind thefurther two meetings between the two, I find it im-possible- to -believe Edwards' testimony that hevisited the Chapman jobsite on May 3 merely as amatter of, routine or that what-was said by him andChapman on this,occasion was limited to the briefand laconic exchange Edwards described. Indeed,Edwards' companion, Johnston, describes Chap-man as saying at the 'very end of the conversation "IguessIknow what to expect," a remark whichwould stand in rather inexplicable isolation if Ed-wards had not said anything about Chapman's "lastchance" or an intention to picket, but which fallsinto an explainable context if Edwards did makesuch utterances.Finally, I do not perceive on this record any natu-ral or persuasive reason Chapman would have hadfor concocting a fabricated version of his conversa-tions-with -Edwards and the various -associatedevents, whereas, for the obvious reasons of self-in-terest, the same cannot he said of Edwards.,3.Conclusions relative to the alleged threatsThe threats to picket -made by Edwards toJakovieh, on the one hand, and to Chapman, on theother-,-we--re,.in violation of Section'8(b)(4),(ii)(B)of the Act since,- on their face, an object of thethreats was to force the Department of the Army torefrain from, and to force',Chapman to cease, doingbusiness'with Delp.1,B.The Legality of the PicketingIt is beyond question that the picketing was ac-tion designed to induce or encourage the, ensuingwork stoppages which were engaged in by em-ployees of various contractors, including,those ofChapman, performing construction work at theFort, and that an object of the picketing was toforce or require Chapman to,cease doingbusinesswith Delp is established by my findings relative toEdwards' statements to,Chapman. Thus, the picket-ing violated Section 8(b)(4)(i)(B) of the Act.10 ButIam not prepared to find that the picketing -was infurther violation of that section on the ground thatitwas likewise in execution of the earlier threat toJakovieh of the Fort authorities. For that threat wasto picket if the contract 'on buildings 2253 and2254 was awarded to Delp, and the picketing begana few hours before that contract was signed by,Jakovich and, as I read the record, 2 or 3 days, ifnot more, before the Union learned that the awardhad been made. Moreover, Delp did not commencework on this contract until after the picketing hadceased. In these circumstances, and bearing in mindthat the intervening emergence of the Chapman-Delp Situation afforded the Union all the opportuni-ty it needed to strike-at Delp, I am not satisfied -thatwhen the Union actually instituted the picketing itdid so in implementation of Edwards' threat toJakovich.CONCLUSIONS OF LAW1.The Union is -a labor organization within themeaning of Section 2(5) of the Act.2'.Delp Regrigeration and` Chapman Construc-tionCo. are employers and . persons,. engaged incommerce or in, an industry affecting commercewithin the- meaning of the Act.3.By threatening to picket and by picketing ashereinabove found, Respondent Union has engagedin unfair labor practices affecting commerce withinthe meaning of Section 8(a)(4)(i) and (ii)(B) ofthe Act.-4.Respondent Union has not-engaged in the un-fair labor practices alleged ,iii paragraph 6(b) of thecomplaint herein. -'-THE,REMEDYHaving found that-'-Respondent Union has -en-gaged in certain unfair labor practices, -I shallrecommend.issuance of,an i order-requiring it tocease and -desist therefrom and to '=take`certainSince the picketing had, in fact,an illegal secondary object, the word-ing of the'sign is immaterial,and the corresponding contention of theUnion that the picketing was lawful"informational"-activity incident onlyto a primary dispute with Delp cannot be sustained. ELECTRICALWORKERS,LOCAL 453421affirmative-action designed to remedy its violationsand otherwise to effectuate the policies of the Act.Upon the basis of the foregoing findings, of factand conclusions of law and the entire record in thecase, 'I recommend pursuant to Section 10(c) of theAct that the Board issue the following:ORDER-Local 453, International Brotherhood of Electri-calWorkers, AFL-CIO, its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Inducing or encouraging any individual em-ployed by Delp Refrigeration, Chapman Construc-tion Co., or by any other person engaged in com-merce or in an industry affecting commerce, to en-gage in a. strike or a refusal in the course of his em-ployment to perform anyservices,where an objectthereof is to force or require-Chapman Construc-tion Co. or any other person to cease doing busi-nesswith Delp Refrigeration.(b) Threatening,-coercing, or restraining Chap-man Construction Co., the authorities at FortLeonard Wood (U.S. Department of'the Army),,orany other person engaged in commerce or in an in-dustry, affecting commerce, where an object thereofis to force or require any of the above-named orother persons to cease doing business with DelpRefrigeration.2.Take the following affirmative action which Ifind necessary to effectuate-the policies of the Act:(a) Post at its business office meeting halls, andall -other places -where notices to members arecustomarily posted, copies of the attached noticemarked "Appendix."" Copies of said notice, onforms provided by the Regional Director for Region17, after being duly, signed by the Union's represen-tative, shall be posted by it immediately uponreceipt thereof, and be maintained_by members for60 consecutive days thereafter, in conspicuousplaces, including all places where notices to mem-bers are customarily posted. Reasonable steps shallbe taken by 'the Union to insure that said noticesare not altered, defaced, or- covered by any othermaterial.(b) Furnish to the said Regional Director signedcopies of-said noti ce for posting by- Delp Refrigera-tion,Chapman Construction Co., and other con-tractorsperforming constructionwork at FortLeonard Wood, if willing, in places where noticesto employees are customarily posted. Copies of saidnotice, to be furnished by the Regional Director,shall, after being duly signed by the Respondent, beforthwithreturnedto theRegional'Director fordisposition by him.(c)Notify said Regional Director, in writing,within 20 days from the receipt of this Decision,what steps have been taken to comply herewith.12In the event that this Recommended Order is adopted by the Board,the words"a Decision and Order"shall be substituted for the words "theRecommended Order of a Trial Examiner"in the notice In the furtherevent that the Board'sOrder is enforced by a decree of a United StatesCourt of Appeals,-the words "a Decree of the United States Court of Ap-peals-Enforcing an Order" shall be substituted for the words"a Decisionand Order."12 In the event that this Recommended order is adopted by the Board,this provision shall be modified to read "Notify said Regional Director, inwriting, within 10 days from the date of this Orderwhat steps Respondenthas taken to comply herewith."APPENDIXNOTICE TO ALL OUR-MEMBERS,AND TO ALLEMPLOYEES OF DELP REFRIGERATION, CHAPMANCONSTRUCTIONCO.,ANDOFOTHERCONTRACTORSPERFORMINGCONSTRUCTIONWORK AT FORT LEONARD WOODPursuant to' the Recommendation of a Trial Ex-aminer of the National Labor Relations Board andin order to effectuate the policies of the NationalLaborRelationsAct, as amended, we hereby=givenotice that:WE WILL NOT induce or encourage any in-dividual . employed byDelpRefrigeration,Chapman Construction Co., other contractorsperforming construction work at Fort LeonardWood, or other persons engaged in commerceor in an- industry affecting commerce,- to en-gage in a strike or refusal in the course of-hisemployment to perform any services where anobject thereof is to force or- require any of theaforesaid persons or any other employer orperson to cease doing business with, . DelpRefrigeration,with-,each other, or with theauthorities at Fort Leonard Wood (U.S. De-partmentof the Army).WE WILL NOT threaten, coerce, or, restrainany of the above-described or other personsengaged in commerce or in an industry affect-ing commerce, where an object thereof is toforce or require any of the saidpersons orothers to cease doing business with DelpRefrigeration,with each other, or - with theauthorities at Fort Leonard Wood.LOCAL 453,INTERNATIONALBROTHERHOOD OFELECTRICAL WORKERS,DatedByAFL-CIO(Labor Organization)-(Representative) (Title).This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.Ifmembers have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 610 Federal Building, 601 East -12th Street,Kansas City, Missouri 64106, Telephone 374-5282.